Citation Nr: 1529363	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1978.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which confirmed and continued a 30 percent disability rating for service-connected PTSD and which denied service connection for residuals of exposure to Agent Orange (because mere exposure did not constitute a disability and the Veteran had not specified any disability as being a residual of in-service herbicide exposure).  

During this appeal a May 2014 rating decision denied service connection for residuals of a head injury, tinnitus, and hearing loss but granted service connection for ischemic heart disease, as a residual of in-service exposure to herbicides, which was assigned an initial 30 percent disability rating from June 24, 2012.  The Veteran has not disagreed with these decisions and, so, they are not now before the Board.  Because the Veteran has not specified any other disability as being due to in-service herbicide exposure, the grant of service connection for ischemic heart disease is deemed to be a full grant of the benefit sought as to the claim for service connection for residuals of exposure to Agent Orange.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal was processed using the Virtual VA and VA's Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 videoconference.  A transcript thereof is contained within VA's Virtual Benefits Management System (VBMS).  

The appeal is REMANDED; VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable disability rating in excess of 30 percent for PTSD.  

At the April 2015 videoconference the Veteran testified that his service-connected psychiatric disability had increased in severity since his most recent VA psychiatric rating examination.  Page 7 of the transcript.  He had been prescribed medication, Ambien, to help him sleep.  Page 5.  He testified that he had retired from his employment earlier than he normally would have due to a combination of an injury and his psychiatric disability.  Page 6.  He felt that it would be difficult to now hold down a job and continue working due to his PTSD, and he felt that he could not get a job anywhere.  Page 8.  It was requested that he be afforded a current psychiatric rating examination.  Page 13.  

The most recent VA examination for the Veteran's service-connected psychiatric disability was in August 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years and the testimony that the psychiatric disability has worsened, the August 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Therefore, a new examination is needed to fully assess the nature and extent of the Veteran's current disability.  

It has been held that when a Veteran alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a new examination was warranted after a two year lapse between the last VA examination and the contention that the pertinent disability had increased in severity).  

Under the circumstances, the Board finds that the Veteran needs to be reexamined to reassess the severity of his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent medical evidence in support of his claim.  

Based on the response and after obtaining any appropriate release from the Veteran, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claim file.  

If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for a psychiatric VA examination with medical opinion to assist in determining the nature and extent of his currently diagnosed PTSD.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

The examiner should also provide an opinion regarding the functional and occupational impact the Veteran's service-connected PTSD, together with his service-connected ischemic heart disease, rated 30 percent disabling, on his ability to perform sedentary type of work and manual type of work given his employment history, educational attainment, and vocational experience.  (The Veteran contends that he retired early due in part to his PTSD.)  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

